Citation Nr: 0105303
Decision Date: 02/21/01	Archive Date: 03/12/01

DOCKET NO. 98-00 712A              DATE FEB 21, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUE

Entitlement to an effective date prior to February 2, 1989, for an
award of service connection for bilateral hearing loss.

(The veteran's petitions to reopen his claims of entitlement to
service connection for bursitis of the knees, arthritis of multiple
joints, a gastrointestinal disorder, and irritation of the eyes,
are the subject of a separate appellate decision.)

REPRESENTATION

Appellant represented by: Robert A. Laughlin, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

G. Strommen, Counsel 

INTRODUCTION

The veteran served on active duty from April 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) from
a rating decision rendered by the Lincoln, Nebraska, Regional
Office (RO) of the Department of Veterans Affairs (VA) in which the
veteran was granted entitlement to service connection for bilateral
hearing loss and was assigned a 70 percent evaluation effective
February 2, 1989. The veteran subsequently perfected an appeal of
that decision objecting to the assigned effective date. A hearing
on this claim was held in Lincoln, Nebraska, on June 10, 1999,
before Jeff Martin, who is a member of the Board and was designated
by the chairman to conduct that hearing, pursuant to 38 U.S.C.A.
7102(b) (West 1991).

FINDINGS OF FACT

1. All information necessary for an equitable disposition of the
veteran's claim has been developed.

2. On February 2, 1989, service medical records were originally
received by the RO indicating that the veteran had been on sick
call during service.

3. No claims for service connection for hearing loss were received
within one year of VA and private treatment records for hearing
loss dated prior to February 2, 1989.

2 -

CONCLUSION OF LAW

The criteria for assigning an effective date prior to February 2,
1989, for the award of service connection for a bilateral hearing
loss have not been met. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R.
3.155, 3.157, 3.400(b)(2)(i), (q), and (r) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date prior
to February 2, 1989, on the grounds that he began reporting
defective hearing as early as a VA examination report dated in
August 1948, with continuous efforts from that period forward.
Specifically, at his June 1999 hearing before a member of the Board
the veteran testified that he had suffered acoustic trauma in
service as,evidenced by the multiple statements of record submitted
by veterans with whom he served. He also testified that at his
discharge he could not hear a clock held up to his ear; however, he
was informed that to adequately evaluate his ears he would have to
stay and be tested. He declined because he wanted to go home. The
veteran and his representative pointed out that he reported his
defective hearing since discharge at an August 1948 VA orthopedic
examination, and that he was treated at VA medical facilities in
Denver, Colorado, and Kansas City, Missouri, in the 1960's and
1970's upon referral by either the Grand Island or Lincoln,
Nebraska, VA Hospitals, he could not recall which one. His attempts
to obtain these records from the Denver and Kansas City facilities
were unsuccessful, but the Kansas City facility informed him that
the records may have been returned to the referring facility. In
addition to a possible effective date of 1948 or 1960-70, the
veteran contends that his hearing loss was observable on VA records
dated in July 1984, and January 1986, which indicate potentially
compensable levels of hearing loss.

The veteran asserts that he has submitted informal claims
throughout the timeframe from his discharge from service, and that
entitlement to service connection based on evidence of record arose
prior to February 2, 1989.

- 3 -

Except as otherwise provided, the effective date of an evaluation
and award of pension, compensation, a claim reopened after final
disallowance ... or a claim for increase will be the date of
receipt of the claim or the date entitlement arose, whichever is
the later. 38 C.F.R. 3.400 (2000). The effective date based on a
claim received after final disallowance will be date of receipt of
the new claim or the date entitlement arose, whichever is later. 38
C.F.R. 3.400(q)(ii) and (r) (2000). However, where new and material
evidence consists of a supplemental report of service department
records, received before or after the decision has become final,
the effective date should agree with the evaluation (since it is
considered these records were lost or mislaid) or the date of
receipt of the claim on which the prior evaluation was made,
whichever is later, subject to the rules on original claims filed
within 1 year after separation from service. 38 C.F.R. 3.400(q)(2)
(2000).

The retroactive evaluation of disability resulting from disease or
injury subsequently service-connected on the basis of the new
evidence from the service department must be supported adequately
by medical evidence. 38 C.F.R. 3.156(c) (2000). Where such records
clearly support the assignment of a specific rating over a part or
the entire period of time involved, a retroactive evaluation will
be assigned accordingly except as it may be affected by the date of
the original claim. Id. This comprehends official service
department records which presumably have been misplaced and have
now been located and forwarded to the Department of Veterans
Affairs. 38 C.F.R. 3.156(c).

Examining the record, the Board notes that the veteran's service
medical records are unavailable, with the exception of his
induction examination and discharge examination which do not report
any problems with his hearing. On February 2, 1989, upon submission
of a Form 13055, the RO received sick call reports related to the
veteran's period of service. These records indicate that he was on
sick call a number of times during service but do not indicate the
basis of his illnesses. The RO determined the veteran's effective
date to be February 2, 1989, finding that the receipt of the sick
call records from National Personnel Records Center (NPRC)
constituted an informal claim to reopen, and that thus, this was
the date of the

- 4 -

receipt of the veteran's claim. The veteran's petition to reopen
and claim of entitlement to service connection for bilateral
hearing loss were granted in an October 1996 Board decision. The
basis for the grant of benefits was lay statements and other
evidence indicating that the veteran had suffered acoustic trauma
in service, and private and VA medical records submitted in August
1976 and May 1994, respectively, both of which attributed the
veteran's bilateral hearing loss to his acoustic trauma in service.
While the February 1989 records from NPRC do constitute new service
records, this evidence did not serve as the basis of the decision
to reopen or grant service connection. Accordingly, the
retroactivity provisions of 38 C.F.R. 3.156(c) and 38 C.F.R.
3.400(q) are not applicable to the veteran's claim, and the
determination of his effective date is either the date claim was
received or the date of entitlement arose, whichever is later.

Turning to the question of date of claim, as noted earlier, the
veteran appears to be arguing that he has submitted informal claims
in the record through medical evidence or statements which the RO
did not act on, thus these claims are still pending and serve as
the date of claim.

The provisions governing the assessment of informal claims provide
that any communication or action, indicating an intent to apply for
one or more benefits under the laws administered by VA, from a
claimant, his duly authorized representative, a Member of Congress,
or some person acting as next friend of a claimant, who is not sui
juris, may be considered an informal claim. Such informal claim
must identify the benefit sought. Upon receipt of an informal
claim, the VA will forward a formal claim application to the
veteran. If received within one year wi from the date a formal
claim was sent to the claimant, the claim will be considered filed
as of the date of receipt of the informal claim. 38 C.F.R. 3.155(a)
(2000). When a claim has been filed which meets the statutory and
regulatory requirements for a disability claim, an informal request
for an increase or reopening will be accepted as a claim. 38 C.F.R.
3.155(c) (2000).

In addition, the pertinent regulations in effect prior to 1988
provide that a report of examination or hospitalization can be
accepted as an informal claim for benefits if

5 -                                                               

the report relates to a disability which may establish entitlement.
Once a formal claim for compensation has been allowed or disallowed
for the reason that the service-connected disability is not
compensable in degree, receipt of a report of VA examination or
hospitalization, evidence from a private physician if it shows the
reasonable probability of entitlement to benefits, or state and
other institution records, will be accepted as an informal claim.
The date of receipt of such an informal claim will be the date of
the record, examination or hospital admission. 38 C.F.R. 3.157(b)
(1987). However, the law was amended, effective 1988, to provide
that VA outpatient and hospitalization records can serve as an
informal claim for benefits only when they relate to a disability
for which service connection has previously been established or
when a claim specifying the benefit sought is received within one
year from the date of such examination, treatment, or hospital
admission. 38 C.F.R. 3.157(b)(1) (2000).

Considering these provisions, the Board finds that the version of
38 C.F.R. 3.157 in effect prior to 1988, applicable to records
submitted prior to that time, is properly interpreted to restrict
VA outpatient or hospitalization records from constituting an
informal claim for benefits unless service connection has been
previously established or a claim has been filed within one year of
the treatment date. This interpretation is corroborated by a
nonbinding advisory opinion issued by the Office of General Counsel
in May 1984. See VADIGOP, Vet. Aff. Digested Opinion, 1984
(interpreting 38 C.F.R. 3.157 to allow treatment records to
establish an effective date for service connection is inconsistent
with the statutory provisions of 38 U.S.C.A. 3001, 3003, 3010).

Reviewing the record with these mandates in mind, the Board notes
that upon discharge from service, the veteran filed an application
for service connection for his feet. As noted above, at the August
1948 orthopedic examination held in connection with this claim he
reported defective hearing since discharge. The veteran was awarded
service connection for a foot condition, but no action on this
statement was taken by either the veteran or the RO. With regard to
this statement, the Board notes that under the provisions governing
informal claims the mere receipt of VA medical evidence does not
constitute an original claim for benefits,

- 6 -

rather this evidence could only serve to establish an informal
claim to request an increase in a previously granted claim. See 38
C.F.R. 3.155, 3.157; Lalonde v. West, 12 Vet. App. 377, 380-81
(1999); Brannon v. West, 12 Vet. App. 32, 35 (1998). Since there
was no adjudication on the veteran's hearing loss prior to 1948, no
informal claim was established. Moreover, the veteran did not
include this issue on his February 1946 claim for benefits, and did
not pursue this claim for more than a year after this examination.

Reviewing the evidence, the evidence shows that after the 1948 VA
examination report, no mention of the veteran's hearing disability
is made until March 1956, when the VA hospital in Lincoln,
Nebraska, contacted the Lincoln, Nebraska, RO and noted that the
veteran was seeking treatment for an ear condition he first noticed
in service, and requested a determination as to whether the veteran
was service-connected for an ear condition. In June 1956 the RO
issued a decision response to the VA hospital indicating that the
veteran was not service-connected for his ear condition. This does
not constitute an informal claim for benefits because an informal
claim must be submitted by the "claimant, his or her authorized
representative, a Member of Congress, or some person acting as next
friend of a claimant who is not sui juris." 38 C.F.R. 3.155(a). The
Lincoln VA Hospital does not meet any of these qualifications, so
their inquiry does not constitute a claim and the internal decision
was not required to be sent to the veteran, and was not.

Moving on, the Board notes that the next evidence of record
addressing the veteran's bilateral hearing loss was submitted by
the veteran in August 1976, and consisted of lay statements by men
who served with the veteran attesting to his exposure to acoustic
trauma and hearing problems in service, and a private medical
statement relating the veteran's current hearing problems to his
service. In a September 1976 RO decision, service connection for
bilateral hearing loss was denied, and notice and appellate rights
were provided to the veteran. An appeal was subsequently perfected
by the veteran and the Board denied service connection for
bilateral hearing loss in a March 1981 decision on the basis that
his hearing was normal at discharge and no hearing loss was noted
until 1976.

- 7 -


With regard to the treatment records from the 1960's and 1970's,
which the veteran identified at his June 1999 hearing, the
veteran's representative submitted written letters dated in June
1998 indicating that his attempts to obtain the treatment records
from the Denver, Colorado, VA medical center and the Kansas City,
Missouri, VA medical center were unsuccessful. While the latter
facility informed him that the records, if not destroyed, could be
at the referring VA medical facility, a review of the record
reveals that the RO did attempt to obtain these records at the time
of the treatment. According to documents on file, in June 1978 the
veteran was referred from the Grand Island, Nebraska, VA Hospital
to the Kansas City VA medial center for hearing aids. The record
also shows that the RO requested treatment records from Grand
Island in 1978 and beyond in connection with other pending claims
filed by the veteran. No records pertaining to the veteran's
hearing were included. The record also reveals that in April 1980
the RO requested treatment records from the VA medical facility in
Denver, Colorado. Accordingly, regardless of any probative value
these records would have, all reasonable efforts to obtain these
records have been made, and there is no indication that any records
are available warranting another attempt to obtain them.

Moreover, even if obtained they would not establish an effective
date prior to the one assigned. As just discussed, VA medical
records cannot constitute an informal original claim, and no valid
decision on service connection for hearing loss was of record prior
to September 1976. In the event that the treatment was subsequent
to 1976, there was no prior grant of benefits, and no claim
identifying the benefit sought was submitted to the record within
one year of the timeframe in which these records may have been
created.

Turning to the assertions presented by the veteran's attorney in
his April 1997 statement, the Board notes that the statement avers
that the effective date should be December 1983, the receipt date
of a private medical statement relating the veteran's hearing
problem to his period of active service, the date of the July 1984
VA audio examination, or the date of the January 1986 VA audio
examination. Addressing the question of the validity of the
December 1983 private medical

- 8 -

statement as an informal claim, the Board points out that even if
this evidence constitutes an informal claim, it was considered and
adjudicated in an August 1984 RO decision in which the veteran's
petition to reopen has been denied. Consequently, it is not a
pending claim.

With regard to the VA audio examinations dated on July 16, 1984,
and January 13, 1986, the Board notes that these examinations were
not actually submitted to the record until April 1997, well after
1984 and 1986. Therefore, on the face of their date of receipt, an
effective date prior to April 1997 would not be appropriate.
However, the United States Court of Appeals for Veterans Claims
(Court), has held that the VA is imputed with constructive
knowledge of all VA records, even when they are not actually of
record, Bell v. Derwinski, 2 Vet. App. 611 (1992). The Court has
also held that the "constructive possession" theory of Bell does
not apply retroactive of the date Bell was decided, which was in
1992. Accordingly, the Board finds that the "constructive
possession" theory of Bell may not be applicable to these
documents. That is, although these records were received after the
effective date of the "constructive possession" provisions of Bell,
they were originated or created well prior to that time, in 1984
and 1986. From the time of their creation in 1984 and 1986 until
1997 when they were submitted to the record, the only way they
could be considered informal claims is if the RO was charged with
constructive knowledge of them as outlined in Bell. However, since
Bell's theory is not effective until 1992, the RO would not have
been charged with "constructive possession" of them until 1992. As
a result, they would not have constituted informal claims in 1984
and 1986, since the VA would not be charged with imputed knowledge
of these records at that time.

Nonetheless, even if these records are considered to have been in
the possession of the VA in 1984 and 1986, as discussed previously,
under 38 C.F.R. 3.157(b) the Board finds that the date of VA
outpatient and hospitalization treatment records may only be
considered the possible date of claim for payment of benefits where
service connection has already been established for the disability
for which the claimant was subsequently hospitalized or examined or
an informal claim was filed within a year of treatment. As the
record shows, the veteran was not service-

9 -

connected for bilateral hearing loss prior to the 1984 and 1986
treatment records and no claim identifying the benefits sought was
filed within one year of these records. Accordingly, these
treatment records cannot serve as an earlier effective date for the
award of entitlement to service connection for bilateral hearing
loss.

Consequently, the Board finds that an effective date of February 2,
1989, for the award of service connection for bilateral hearing
loss is proper, and the veteran's claim of entitlement to an
earlier effective date is denied.

ORDER

An effective date prior to February 2, 1989, for the award of
service connection for bilateral hearing loss is denied.

JEFF MARTIN
Member, Board of Veterans' Appeals

10-



